03/22/2021



                                                                                           Case Number: DA 21-0095




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 21-0095

JADA KU,

            Plaintiff and Appellant,

      v.                                             ORDER OF MEDIATOR APPOINTMENT

GREAT FALLS PUBLIC SCHOOLS,

            Defendant and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT J. David Slovak, whose name appears next on the list of
attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this March 22, 2021.




                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Jada Ku, Jean Elizabeth Faure, J. David Slovak